UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARTIN SIERRA and TYRONE BATTS,

                          Plaintiffs,
                                                     20 Civ. 399 (KPF)
                   -v.-
                                                          ORDER
RENUE SYSTEMS OF NY-NJ, LLC and
JUSTIN CHODOS,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the parties’ joint motion for settlement approval

and dismissal of this case (Dkt. #39), and wishes to discuss certain aspects of

the proposed settlement with the parties. Accordingly, the parties are hereby

ORDERED to appear for a telephonic conference on June 8, 2021, at 10:00

a.m. The dial-in information is as follows: At 10:00 a.m. the parties shall call

(888) 363-4749 and enter access code 5123533. Please note, the conference

will not be available prior to 10:00 a.m.

      SO ORDERED.

Dated:      May 25, 2021
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
